Exhibit 10.3

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (the “Agreement”), dated as of the earlier of the date of
execution by the Bank (as hereinafter defined) and February 15, 2005, is among
BU REIT, Inc., a Florida corporation, having its principal place of business at
7815 N.W. 148th Street, Miami Lakes, FL 33016 (the “Affiliate”), BankUnited, FSB
(the “Borrower”), and the Federal Home Loan Bank of Atlanta (the “Bank”). The
Affiliate wishes to provide security and credit support to the Borrower under
the Advances and Security Agreement, dated as of the earlier of the date of
execution by the Bank and February 15, 2005, between the Borrower and the Bank
(the “Advances and Security Agreement”). The Bank has agreed to accept such
security and credit support of the Affiliate subject to the terms and conditions
of this Agreement. All of the defined terms in the Advances and Security
Agreement are incorporated herein by reference.

 

Accordingly, the Borrower and the Affiliate hereby agree as follows with the
Bank:

 

  1. The Affiliate hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Affiliate shall be deemed to be a party to the
Advances and Security Agreement and an “Obligor” as provided therein and shall
have all of the obligations of an Obligor thereunder as if it had executed the
Advances and Security Agreement originally; provided, however, the Affiliate’s
obligations with respect to the Liabilities under the Advances and Security
Agreement shall not exceed the amount of the Guaranteed Liabilities (as defined
below); provided further, however, the Affiliate may not apply to the Bank for
direct Advances, Credit Products, Derivative Transactions or Other Products. The
Affiliate hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions contained in the Advances and Security
Agreement, including, all of the representations, warranties and affirmative and
negative covenants of an Obligor set forth therein.

 

  2. Without limiting the generality of the foregoing terms of paragraph 1, the
Affiliate hereby jointly and severally, together with all other Obligors,
guarantees to the Bank the prompt payment and performance of the Liabilities, in
an amount not to exceed the market value or unpaid principal value of the
Collateral pledged by the Affiliate to support the obligations of the Borrower
to the Bank, as determined by the Bank, in its sole discretion, in connection
with the establishment of the Lendable Collateral Value for such Collateral, at
the time such Collateral is originally pledged to the Bank, or upon any
subsequent valuation of such Collateral, to the extent higher (the “Guaranteed
Liabilities”), in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof and agrees that if any of such Guaranteed Liabilities are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the Affiliate shall, jointly and
severally together with all other Obligors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Liabilities, the same
shall be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.



--------------------------------------------------------------------------------

  3. As security for all Guaranteed Liabilities, the Affiliate hereby assigns,
transfers and pledges to the Bank, and grants to the Bank a security interest
in, the following Collateral:

 

(i) All property assigned, transferred or pledged by such Affiliate to the Bank
as collateral securing Guaranteed Liabilities and other obligations of the
Obligors as of the date hereof, (ii) all of the Residential First Mortgage
Collateral, Commercial Mortgage Collateral, Multifamily Mortgage Collateral,
HELOC and Second Mortgage Collateral, Government and Agency Securities
Collateral, Other Securities Collateral, and Other Collateral, now or hereafter
owned by the Affiliate, specifically identified by the Affiliate to the Bank as
Qualifying Collateral and accepted by the Bank, and all proceeds and products of
any items of the Collateral described in clauses (i) and (ii) above.

 

  4. The Affiliate shall furnish the following to the Bank:

 

(i) Within 90 days after the end of each fiscal year of BankUnited Financial
Corporation, BankUnited Financial Corporation’s audited consolidated and
consolidating balance sheet and related statement of operations, shareholders’
equity and cash flows as of the end of and for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by nationally-recognized independent accountants (without
qualification or exception) that such financial statements present fairly in all
material respects the financial condition and results of operations of
BankUnited Financial Corporation in accordance with GAAP.

 

(ii) Within 45 days after the end of each fiscal quarter of BankUnited Financial
Corporation, BankUnited Financial Corporation’s consolidated and consolidating
balance sheet and related statement of operations, shareholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods (or, in the case of the balance sheet,
as of the end) of the previous fiscal year, all certified by BankUnited
Financial Corporation’s chief financial officer as presenting fairly in all
material respects the financial condition and results of operations of
BankUnited Financial Corporation in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes.

 

(iii) Together with the audited annual financial statements delivered pursuant
to clause (i) above, and together with the quarterly financial statements
delivered pursuant to clause (ii) above, the Affiliate shall deliver to the Bank
a certificate of its chief financial officer, in form and substance satisfactory
to the Bank, (a) stating that such officer has reviewed the relevant terms of
the Borrowing Documents, and has made (or caused to be made under such officer’s
supervision) a review of the transactions and conditions of the Affiliate from
the beginning of the accounting period covered by the income statements being
delivered to the date of the certificate, and that such review has not disclosed
the existence during such period of any fact, event or circumstance that
constitutes an Event of Default or that

 

-2-



--------------------------------------------------------------------------------

is then, or with the passage of time or giving of notice or both, could become
an Event of Default, and if any such condition or event existed during such
period or now exists, specifying the nature and period of existence thereof and
what action the Affiliate has taken or proposes to take with respect thereto;
and (b) certifying and demonstrating that the Affiliate remains solvent as of
the date of such certificate.

 

(iv) Promptly thereafter, copies of all notices, reports, correspondence and
other materials filed by the Affiliate with any governmental authority, and any
other information known to the Affiliate which could reasonably be expected to
have a Material Adverse Effect on the operations, business, or financial
condition of the Affiliate.

 

  5. Notwithstanding any provision to the contrary contained herein or in the
Advances and Security Agreement, to the extent the obligations of the Affiliate
shall be adjudicated to be invalid or unenforceable for any reason (including,
because of any applicable state or federal law relating to fraudulent
conveyances or transfers) then the obligations of the Affiliate hereunder shall
be limited to the maximum amount that is permissible under applicable law
(whether federal or state and including, the United States Bankruptcy Code).

 

  6. The Affiliate agrees that to the extent that any Obligor shall make a
payment or a transfer of an interest in any property to the Bank, which payment
or transfer or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to any Obligor, the estate of any Obligor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

 

  7. The liability of the Affiliate hereunder is exclusive and independent of
any other security for the Guaranteed Liabilities; a separate action or actions
may be brought and prosecuted against the Affiliate whether or not action is
brought against any other guarantor or Obligor and whether or not any other
guarantor or Obligor is joined in any such action or actions; and the
Affiliate’s liability hereunder shall not be affected or impaired by (a) any
direction as to application of payment by any Obligor or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the Guaranteed Liabilities, or (c) any
payment on or reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by any
Obligor, or (e) any payment made to the Bank on the Guaranteed Liabilities which
the Bank repays to any Obligor pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
the Affiliate waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

 

  8. The Affiliate authorizes the Bank without consent of the Affiliate or
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to (a) make

 

-3-



--------------------------------------------------------------------------------

additional Advances to the Borrower, and enter into agreements for Credit
Products and Other Products and Derivative Transactions with the Borrower, (b)
change the terms of the Guaranteed Liabilities or any part thereof, solely with
the consent of the Borrower, (c) take and hold security from any other guarantor
or any other party for the payment of this guaranty or the Guaranteed
Liabilities and exchange, enforce waive and release any such security, and apply
such security and direct the order or manner of sale thereof as the Bank in its
discretion may determine and (d) release or substitute any one or more
endorsers, guarantors or Obligors.

 

  9. It is not necessary for the Bank to inquire into the capacity or powers of
any Obligor or the Affiliate or the officers, directors, members, partners or
agents acting or purporting to act on its behalf, and any Guaranteed Liabilities
made or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

  10. The Affiliate waives any right (except as shall be required by applicable
statute and cannot be waived) to require the Bank to (i) proceed against any
Obligor, any other guarantor or any other party, (ii) proceed against or exhaust
any security held from any Obligor, any other guarantor or any other party, or
(iii) pursue any other remedy in the Bank’s power whatsoever. The Affiliate
waives any defense based on or arising out of any defense of any Obligor, any
other guarantor or any other party other than payment in full of the Guaranteed
Liabilities, including, any defense based on or arising out of the disability of
any Obligor, any other guarantor or any other party, or the unenforceability of
the Guaranteed Liabilities or any part thereof from any cause, or the cessation
from any cause of the liability of any Obligor other than payment in full of the
Guaranteed Liabilities. The Bank may, at its election, foreclose on any security
held by the Bank by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Bank may have against any Obligor or any other party, or any security, without
affecting or impairing in any way the liability of the Affiliate hereunder
except to the extent the Guaranteed Liabilities have been paid. The Affiliate
waives any defense arising out of any such election by the Bank, even though
such election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Affiliate against any Obligor or any
other party or any security.

 

The Affiliate waives all presentments, demands for performance, protests and
notices, including, notices of nonperformance, notice of protest, notices of
dishonor, notices of acceptance of this guaranty, and notices of the existence,
creation or incurring of new or additional Guaranteed Liabilities. The Affiliate
assumes all responsibility for being and keeping itself informed of the other
Obligors’ financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Liabilities and the nature, scope
and extent of the risks which the Affiliate assumes and incurs hereunder, and
agrees that the Bank shall not have any duty to advise the Affiliate of
information known to it regarding such circumstances or risks.

 

THE AFFILIATE HEREBY EXPRESSLY WAIVES AND SURRENDERS ANY DEFENSE TO ITS
LIABILITY UNDER THIS AGREEMENT

 

-4-



--------------------------------------------------------------------------------

BASED UPON ANY OF THE FOREGOING ACTS, OMISSIONS, AGREEMENTS, WAIVERS OR MATTERS
AND EXPRESSLY WAIVES THE BENEFITS OF O.C.G.A. §§10-7-2, 10-7-21, 10-7-22,
10-7-23 AND 10-7-24. IT IS THE PURPOSE AND INTENT OF THIS AGREEMENT THAT THE
OBLIGATIONS OF THE AFFILIATE HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER
ANY AND ALL CIRCUMSTANCES.

 

The Affiliate hereby agrees it shall not exercise, and irrevocably waives, any
rights of subrogation which it may at any time otherwise have as a result of
this guaranty (whether contractual, under Section 509 of the United States
Bankruptcy Code, or otherwise) to the claims of the Bank against the Obligors or
any other guarantor of the Guaranteed Liabilities (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this guaranty. The Affiliate hereby further agrees
not to exercise any right to enforce any other remedy which the Bank now has or
may hereafter have against any Other Party, any endorser or any other guarantor
of all or any part of the Guaranteed Liabilities and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Bank to secure payment of the Guaranteed Liabilities.

 

  11. The Affiliate hereby grants to the Bank a continuing security interest in,
and a right of set off against any and all right, title and interest of the
Affiliate in and to its Collateral.

 

  12. The Affiliate acknowledges and confirms that it has received a copy of the
Advances and Security Agreement and has reviewed and understands such Advances
and Security Agreement.

 

  13. The Borrower and the Affiliate hereby agree that the Guaranteed
Liabilities shall have priority in right and remedy over any indebtedness or
other obligations, whenever made and however evidenced, by such Borrower or
Affiliate to the Borrower or any other affiliate (“Intercompany Indebtedness”).
The Borrower hereby subordinates the lien securing any Intercompany Indebtedness
and any security arrangements with respect to Intercompany Indebtedness to the
lien of this Agreement securing the Guaranteed Liabilities.

 

  14. Each Obligor hereby represents and warrants that, as of the date hereof,
the date of each Advance, Credit Product, Derivative Transaction or Other
Product, and the date of delivery of each collateral report required under
Section 3.07(A) of the Advances and Security Agreement:

 

(i) (a) The Affiliate has received valuable consideration, fair value, fair
consideration or reasonably equivalent value for entering into this Agreement
and (b) the performance by the Affiliate of its obligations hereunder shall not
render the Affiliate insolvent, reduce the Affiliate’s capital to an
unreasonably small amount or reduce the Affiliate’s assets to an amount less
than that necessary to conduct its business, or cause the Affiliate to have
incurred debts (or to have intended to have incurred debts) beyond its ability
to pay such debts as they mature.

 

-5-



--------------------------------------------------------------------------------

(ii) The Borrower owns directly or indirectly 100% of the voting and other
equity interests in the Affiliate (provided, however, that, to the extent the
Affiliate is a real estate investment trust (a “REIT”), it may issue preferred
equity to employees of the Borrower or the Affiliate in an amount not to exceed
that which is necessary to qualify as a REIT under the Internal Revenue Code of
1986, as amended).

 

(iii) The Affiliate is not liable for Borrowed Money to any Person, except the
Bank and the Borrower.

 

(iv) The Collateral pledged by the Affiliate hereunder was previously owned by
the Borrower and was transferred to the Affiliate subject to the pre-existing
security interest of the Bank. The Affiliate acknowledges that the consent of
the Bank was required prior to such transfer and that in consideration of such
consent and in exchange therefor, the Affiliate hereby agrees and confirms that
the security and collateral interest of the Bank in the Collateral shall secure
all existing and future Guaranteed Liabilities, however and whenever arising.

 

  15. Until the termination of this Agreement and the indefeasible satisfaction
in full of all of the Guaranteed Liabilities:

 

(i) The Affiliate will not incur or permit to exist any liability for Borrowed
Money to any Person, except the Bank and the Borrower.

 

(ii) The Affiliate will not directly or indirectly: (a) amend, modify or waive
any term or provision of its organizational documents, including its articles of
incorporation, certificates of designations pertaining to preferred stock,
by-laws, partnership agreement or operating agreement unless required by law;
(b) enter into any transaction of merger or consolidation; (c) liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution); or (d)
acquire by purchase or otherwise all or any substantial part of the business or
assets of any other Person.

 

(iii) The Affiliate will not directly or indirectly enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any management, consulting, investment banking,
advisory or other similar services) with any affiliate of the Affiliate (other
than the Borrower) or with any director, officer or employee of any Obligor,
except (a) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Affiliate and upon fair and reasonable terms
which are no less favorable to the Affiliate than would be obtained in a
comparable arm’s length transaction with a Person that is not an affiliate of
the Affiliate, and (b) payment of reasonable compensation to directors, officers
and employees for services actually rendered to the Affiliate.

 

  16. The Borrower confirms that all of its obligations under the Advances and
Security Agreement are, and upon the Affiliate becoming a party to such Advances
and

 

-6-



--------------------------------------------------------------------------------

Security Agreement, shall continue to be, in full force and effect. The parties
hereto confirm and agree that immediately upon the Affiliate becoming a party to
the Advances and Security Agreement the term “Liabilities,” as used in the
Advances and Security Agreement, shall include all obligations of the Affiliate
from time to time under the Advances and Security Agreement.

 

  17. The Affiliate agrees that at any time and from time to time, upon the
written request of the Bank, it will execute and deliver such further documents
and do such further acts and things as the Bank may reasonably request in order
to effect the purposes of this Agreement.

 

  18. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

 

  19. This Agreement shall be governed by and construed and interpreted in
accordance with the laws (exclusive of the choice of law provisions) of the
State of Georgia.

 

[Signatures appear on following page.]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by its authorized officers, as of the day and year first above
written.

 

BANKUNITED, FSB By:  

/s/ Bert Lopez

--------------------------------------------------------------------------------

Name:   Bert Lopez Title:   CFO By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

BU REIT, INC. By:  

/s/ Thomas Powell

--------------------------------------------------------------------------------

Name:   Thomas Powell Title:   Treasurer By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF ATLANTA By:  

/s/ Charles I. Abbitt

--------------------------------------------------------------------------------

Name:   Charles I. Abbitt Title:   Senior Vice President By:  

/s/ Randy B. Gonzalez

--------------------------------------------------------------------------------

Name:   Randy B. Gonzalez Title:   First Vice President

 

-8-